     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 1 of 10




                                                SOUTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                    HOUSTON DIVISION


ASHLEY LANCASTER,                           §
                                            §
              Plaintiff(s),                 §
                                            §
v.                                          §            No. _______________
                                            §
TALKE USA, INC.,                            §
                                            §
              Defendant(s).                 §

       PLAINTIFF ASHLEY LANCASTER’S ORIGINAL COMPLAINT

      Plaintiff Ashley Lancaster (referred to as “Lancaster”) brings this action under

the Families First Coronavirus Response Act, Pub. L. No. 116-127, 134 Stat. 178, 189-

92, 195-201 (2020) (codified as amended in scattered sections of 29 U.S.C.) (“FFCRA”)

to recover back wages, lost wages, compensatory and punitive damages, liquidated

damages, front pay, attorney’s fees, plus interest and costs.

                                   I. Nature of Suit

      1.     Lancaster’s claims arise under the FFCRA.

      2.     The FFCRA was enacted to, among other, provide employees with paid

sick leave or expanded family and medical leave for specified reasons related to COVID-

19. See, §§ 5101-5112, 29 U.S.C. § 2601 note (“Emergency Paid Sick Leave Act” or
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 2 of 10




“EPSLA”); 29 U.S.C. § 2620 (“Emergency Family and Medical Leave Expansion Act”

or “EFMLEA”).

      3.     TALKE USA violated the FFCRA by (1) failing to provide Lancaster

with paid sick leave as required by the EPSLA and (2) willfully retaliating against

Lancaster for requesting and/or taking EPSLA leave.

      4.     TALKE USA willfully violated the FFCRA because it knew or showed a

reckless disregard for whether its conduct was unlawful.

                               II. Jurisdiction & Venue

      5.     This action arises under a federal statute, the FFCRA. 28 U.S.C. § 1331

(federal-question jurisdiction).

      6.     Venue is proper in this district and division because a substantial part of

the events or omissions giving rise to Lancaster’s claim occurred in this district and

division. 28 U.S.C. § 1391(b)(2).

                                     III. Parties

      7.     Lancaster is an individual who resides in Brazoria County, Texas and who

was employed by TALKE USA during the last three years.

      8.     TALKE USA is a Delaware corporation that may be served with process

by serving its registered agent:




                                         –2–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 3 of 10




                                 InCorp Services, Inc.
                              815 Brazos Street, Suite 500
                                  Austin, Texas 78701

Alternatively, if the registered agent of TALKE USA cannot with reasonable diligence

be found at the company’s registered office, TALKE USA may be served with process

by serving the Texas Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see

also, Tex. Civ. Prac. & Rem. Code § 17.026.

        9.    An allegation that TALKE USA committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of

TALKE USA or was done in the normal course and scope of employment of TALKE

USA’s officers, directors, vice-principals, agents, servants or employees.

                                       IV. Facts

        10.   TALKE USA is a logistics business that services the petrochemical

industry and is engaged in commerce or in an industry affecting commerce.

        11.   TALKE USA does business in the territorial jurisdiction of this Court.

        12.   TALKE USA employed Lancaster from January 21, 2020, to June 26,

2020.




                                         –3–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 4 of 10




      13.    During Lancaster’s employment with TALKE USA, the company had

fewer than 500 employees.

      14.    TALKE USA employed Lancaster as a human resources coordinator.

      15.    As a human resources coordinator, Lancaster was responsible for aiding

with and facilitating human resource processes.

      16.    TALKE USA paid Lancaster $22.00 per hour.

      17.    Lancaster typically worked forty-five (45) hours per week.

      18.    During Lancaster’s employment with TALKE USA, she was unable to

work (or telework) due to a need for leave because she was (1) experiencing symptoms

of COVID-19 and seeking a medical diagnosis and (2) advised by a healthcare provider

to self-quarantine due to concerns related to COVID-19.

      19.    Lancaster gave TALKE USA proper notice of her intention to take paid

sick leave or expanded family and medical leave by showing them a note she received

from a healthcare provider advising her to self-quarantine due to concerns related to

COVID-19.

      20.    TALKE USA did not provide Lancaster with paid sick leave as required

by the EPSLA.

      21.    TALKE USA willfully retaliated against Lancaster for requesting and/or

taking EPSLA leave by terminating her.



                                         –4–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 5 of 10




      22.    As a result of the FFCRA violation(s) described above, TALKE USA is

liable to Lancaster for back wages, lost wages, compensatory and punitive damages,

liquidated damages, front pay, attorney’s fees, plus interest and costs.

                                  V. Count One—
            Failure to Provide Paid Sick Leave in Violation of the EPSLA

      23.    Lancaster adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      24.    The EPSLA requires covered employers to provide eligible employees

with paid sick leave for specified reasons related to COVID-19. See, EPSLA § 5102.

      25.    During Lancaster’s employment with TALKE USA, the company was

covered by the EPSLA.

      26.    During Lancaster’s employment with TALKE USA, she was eligible to

take paid sick leave under the EPSLA.

      27.    During Lancaster’s employment with TALKE USA, she was entitled to

take paid sick leave under the EPSLA because she was (1) experiencing symptoms of

COVID-19 and seeking a medical diagnosis and (2) advised by a healthcare provider to

self-quarantine due to concerns related to COVID-19.

      28.    Lancaster gave TALKE USA proper notice of his intention to take

EPSLA-leave by showing them a note she received from a healthcare provider advising

her to self-quarantine due to concerns related to COVID-19.


                                          –5–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 6 of 10




      29.    TALKE USA did not provide Lancaster with the paid sick leave to which

he was entitled under the EPSLA. See, EPSLA §§ 5102, 5105(a).

      30.    As a result of TALKE USA’s violation the EPSLA, Lancaster is entitled

to back wages in an amount equal to the paid sick leave that he should have received.

See, 29 U.S.C. § 216(b); see also, EPSLA §§ 5102, 5105(a); 29 U.S.C. §§ 206, 216-17.

                        VI. Count Two—EPSLA Retaliation

      31.    Lancaster adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      32.    The EPSLA prohibits a covered employer from discharging, disciplining,

or in any other manner discriminating against an eligible employee who (1) requests

and/or takes paid sick leave or (2) files a complaint under or related to the EPSLA

and/or participates in an EPSLA investigation. See, EPSLA § 5104.

      33.    During Lancaster’s employment with TALKE USA, the company was

covered by the EPSLA.

      34.    During Lancaster’s employment with TALKE USA, she was eligible to

take paid sick leave under the EPSLA.

      35.    During Lancaster’s employment with TALKE USA, she was entitled to

take paid sick leave under the EPSLA because she was (1) experiencing symptoms of




                                         –6–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 7 of 10




COVID-19 and seeking a medical diagnosis and (2) advised by a healthcare provider to

self-quarantine due to concerns related to COVID-19.

       36.    Lancaster requested and took leave under the EPSLA, both EPSLA-

protected activities.

       37.    TALKE USA terminated Lancaster before her paid sick leave expired.

       38.    TALKE USA would not have terminated Lancaster but for her EPSLA-

protected activities. See, EPSLA §§ 5104, 5105(b).

       39.    As a result of TALKE USA’s violation the EPSLA, Lancaster is entitled

to lost wages, including fringe benefits, compensatory and punitive damages, and front

pay in lieu of reinstatement. See, 29 U.S.C. § 216(b); see also, EPSLA § 5105 (b); 29

U.S.C. § 215(a)(3).

                               VII. Count Three—
                 Liquidated Damages, Attorney’s Fees & Costs Under
                                29 U.S.C. § 216(b)

       40.    Lancaster adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       41.    Lancaster is authorized to recover liquidated damages on her claims by

statute. 29 U.S.C. § 216(b); see also, EPSLA §§ 5105(a)-(b); 29 U.S.C. §§ 206,

215(a)(3).




                                          –7–
     Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 8 of 10




       42.      Lancaster is authorized to recover attorney’s fees and costs on her claims

by statute. 29 U.S.C. § 216(b); see also, EPSLA §§ 5105(a)-(b); 29 U.S.C. §§ 206,

215(a)(3).

       43.      Lancaster has retained the professional services of the undersigned

attorneys.

       44.      Lancaster has complied with the conditions precedent to recovering

attorney’s fees and costs.

       45.      Lancaster has incurred or may incur attorney’s fees and costs in bringing

this lawsuit.

       46.      The attorney’s fees and costs incurred or that may be incurred by

Lancaster were or are reasonable and necessary.

       47.      TALKE USA is liable to Lancaster for liquidated damages, attorney’s fees

and costs by reason of the FFCRA violations described above. 29 U.S.C. § 216(b); see

also, EPSLA §§ 5105(a)-(b); 29 U.S.C. §§ 206, 215(a)(3).

                                   VIII. Relief Sought

       48.      Lancaster demands the following relief:

                a. judgment against TALKE USA in Lancaster’s favor for back wages;

                b. judgment against TALKE USA in Lancaster’s favor for lost wages,
                   including fringe benefits, as provided for in 29 U.S.C. § 216(b), see,
                   EPSLA § 5105(b) and 29 U.S.C. § 215(a)(3), and compensatory and
                   punitive damages by reason of TALKE USA’s wrongful conduct;


                                           –8–
Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 9 of 10




       c. judgment against TALKE USA in Lancaster’s favor for liquidated
          damages as provided for in 29 U.S.C. § 216(b), see, EPSLA §§ 5105(a)-
          (b) and 29 U.S.C. §§ 206, 215(a)(3);

       d. judgment against TALKE USA in Lancaster’s favor for front pay in
          lieu of reinstatement; and

       e. judgment against TALKE USA in Lancaster’s favor for reasonable
          attorney’s fees and other costs.

       f. prejudgment interest;

       g. all other relief and sums that may be adjudged against TALKE USA
          in Lancaster’s favor.


                                        Respectfully Submitted,

                                        MOORE & ASSOCIATES
                                        Lyric Centre
                                        440 Louisiana Street, Suite 675
                                        Houston, Texas 77002-1063
                                        Telephone: (713) 222-6775
                                        Facsimile: (713) 222-6739


                                        By:
                                              Melissa Moore
                                              Tex. Bar No. 24013189
                                              melissa@mooreandassociates.net
                                              Curt Hesse
                                              Tex. Bar. No. 24065414
                                              curt@mooreandassociates.net

                                        ATTORNEYS FOR PLAINTIFF




                                  –9–
    Case 4:20-cv-04096 Document 1 Filed on 12/02/20 in TXSD Page 10 of 10




Of Counsel:

Renu Tandale
Tex. Bar No. 24107417
renu@mooreandassociates.net




                                   – 10 –
